Citation Nr: 1410868	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral high frequency hearing loss.

2.  Entitlement to service connection for bilateral high frequency hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for tinnitus, and declined to reopen a claim of service for bilateral high frequency hearing loss.  The Veteran perfected a timely appeal of these determinations.  (See Notice of Disagreement (NOD), dated December 2010; Statement to the Case (SOC), dated February 2011; and Substantive Appeal (VA Form 9), dated March 2011).

As indicated in the February 2011 SOC, the RO implicitly reopened and addressed the claim of service connection for bilateral hearing loss on its merits.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  That matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decided whether to reopen the claim for service connection for bilateral hearing loss, based on new and material evidence, before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the issue of bilateral hearing loss as encompassing the two issues as listed on the title page.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO severed service connection for bilateral high frequency hearing loss.  The Veteran did not initiate an appeal of that determination, and the decision became final.

2.  The evidence received since the August 1996 rating decision was not previously before agency decision makers; it is not cumulative or redundant; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claim of service connection for bilateral high frequency hearing loss.

3.  The record evidence is in relative equipoise as to whether the Veteran's bilateral high frequency sensorinerual hearing loss, which now qualifies as a disability under VA standards, was incurred in service.


CONCLUSIONS OF LAW

1.  Subsequent to the final August 1996 rating decision, new and material evidence has been presented to reopen the claim of service connection for bilateral high frequency hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral high frequency sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  VA's notice requirements apply to all five elements of a service-connected claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and the effective date of the disability.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Given the favorable disposition of the claim of service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence

By an August 1996 rating decision, the RO severed service connection for bilateral high frequency hearing loss because, as a matter of law, the Veteran did not have the requisite hearing status that constituted a current disability under 38 C.F.R.           § 3.385.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the facts is dispositive of the issue, the claim should be denied because of the absence of legal merit or lack of entitlement under the law).  In September 1996, the RO sent the Veteran written notice of the decision and of his appellate rights.  The Veteran did not initiate an appeal, and thus the August 1996 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, a VA examination completed in July 1996 indicated a diagnosis of high frequency hearing loss.  However, the fact of a diagnosis of high frequency hearing loss was already of record, and was considered and rejected by the RO in the August 1996 rating decision.  The July 1996 examination report is cumulative in nature and does not support a previously unproven element of service connection.  Thus, this evidence is neither new nor material, and may not serve as a basis to negate the finality of the August 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  Moreover, 38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence added to the record since the August 1996 rating decision consists of private (June 2010) and VA (September 2010) audiology reports, which establish that the Veteran now has the requisite hearing statute that constitutes a hearing loss disability under 38 C.F.R. § 3.385.  This evidence, including the private medical records dated between June 2010 and May 2012, also shows that the Veteran has been diagnosed with bilateral high frequency sensorineural hearing loss.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board determines that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection will also be granted when the disorder is shown to be chronic in service or when the veteran can show continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  Specifically, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

The Board must determine whether the weight of the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran contends that he suffers from bilateral hearing loss due to his exposure to loud noise during his period of active duty as a munitions systems craftsman.  Specifically, the Veteran maintains that during service he was exposed to air compressors, aircraft engines, pneumatic tools and missile test equipment, with sporadic use of ear protection.  Given that noise exposure is consistent with the conditions of service as a munitions systems craftsman, the Board finds that there is sufficient evidence to support the Veteran's contention that he was exposed to loud noise in service.  38 U.S.C.A. 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) reflect consistent audiometric testing.  In September 1971, the Veteran completed a Report of Medical History in which he indicated he had no hearing loss.  Simultaneous audiometric testing revealed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
15
LEFT
25
25
10
5
5

Results from December 1975, October 1977 and December 1978 audiograms showed results of 15 dB or less for the range of 500 to 4000 Hz, and 30 dB or less at 6000 Hz, bilaterally.  

The STRs show that in March 1980, the Veteran completed a Report of Medical History in which he again indicated he had no hearing loss.  Simultaneous audiometric testing, as well as audiograms performed in August 1983, April 1984, August 1984, March 1985, July 1987, and July 1993 showed results of 20 dB or less for the range of 500 to 4000 Hz and 30 dB or less at 6000 Hz, bilaterally.  At the July 1993 examination, which served as the Veteran's separation examination, the examiner noted mild high frequency hearing loss. 

In a July 1996 VA examination report, the examiner indicated a diagnosis high frequency hearing loss, reported as ongoing since June 1996, but the report contained no results of audiometric testing.

Private treatment records dated June 2010 with M.T., a private physician, show the Veteran denied hearing loss, but reported a history of military noise exposure.  The examiner diagnosed the Veteran with severe high frequency sensorineural hearing loss, with an attached audiogram indicating a 40 dB loss at 3000 Hertz for the right and left ears.

At a September 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
45
65
LEFT
10
10
15
35
45

Speech recognition was 96 percent in the right ear and 100 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

In September 2010, the Veteran underwent a VA examination.  The Veteran reported military noise exposure during service, but denied occupational or recreational noise exposure.  The examiner noted audiometric thresholds within normal limits of 500 to 4000 Hz bilaterally on enlistment and discharge audiograms.  The examiner determined there was no significant change in hearing thresholds between enlistment and separation, and the STRs were negative for complaints of tinnitus.  The examiner opined the Veteran's current hearing loss was less likely as not the result of noise exposure during military service.

In a letter dated May 2012, J.W., a private physician, stated that the Veteran had a current diagnosis of hearing loss, and a history of loud noise exposure while in service.  The physician opined that it was more likely than not that the Veteran's hearing loss resulted from hearing trauma while in the military.

In viewing the totality of the evidence, the Veteran's contentions that his bilateral hearing loss disability was caused by noise exposure in service is supported by the private medical opinion entered in May 2012, and is opposed by the VA medical opinion entered in September 2010.  See 38 C.F.R. § 3.303(d).  However, the Board finds, for purposes of this decision, that the diagnosis of bilateral high frequency hearing loss noted in service and shortly thereafter, albeit based on audiometric results that did not constitute a hearing disability within VA standards; and subsequent manifestations of this same diagnosis in June and September of 2010, as established by private and VA audiometric results that now constitute a hearing disability within VA standards, likewise raise a reasonable doubt as to the initial onset of the Veteran's current bilateral hearing loss disability.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336-1136 (Fed. Cir. 2013) (regulatory construction of 38 C.F.R. § 3.303(b), within the context of 38 C.F.R. § 3.309(a), eliminates the "nexus" requirement for compensation for a chronic disease which is shown in service, so long as there is an absence of an intercurrent cause).  As such, the Veteran's medical record as a whole lends support, in effect, to both theories.  38 C.F.R. § 3.303(b) and (d).  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board determines that bilateral high frequency sensorineural hearing loss, which now qualifies as a disability under VA standards, was incurred in service and warrants a grant of service connection for that disability.




ORDER

New and material evidence having been received, the claim is reopened, and service connection for bilateral high frequency sensorineural hearing loss is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for tinnitus so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The record evidence establishes that the Veteran was exposed to loud noise during his period of active duty as a munitions systems craftsman.  As determined in the decision above, service connection is now established for bilateral high frequency senosorineural hearing loss.

The Board notes that there are two opinions of record (a September 2010 VA opinion and a May 2010 private opinion) for the service connection tinnitus claim, but finds that both opinions are incomplete for purposes of rendering a decision.

While the private and VA reports provide an opinion addressing whether the Veteran's military noise exposure was a causative factor in producing tinnitus,  neither report provides an opinion and rationale that address whether the Veteran's tinnitus is related to (or is a symptom of) his bilateral high frequency sensorineural hearing loss.  It is therefore necessary to remand this claim for the purpose of obtaining a supplemental etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for tinnitus since 2012.  After securing any necessary releases, the RO/AMC should request any records properly identified by the Veteran which are not duplicates of those contained in the claims file.  If any properly idenitified are requested and unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Advise the Veteran that he may submit a supplemental medical opinion from his treating physician (who provided the May 2012 opinion) that takes into consideration: (1) the Veteran's military noise exposure, (2) the service treatment records that do not show any complaints of tinnitus, including ringing and buzzing in the ears, at the time of the Veteran's (several) in-service audiology evaluations and at his separation examination, and (3) the Veteran's reports of having first noticed his symptoms of ringing in the ears several years after his retirement from active duty service.

If a supplemental opinion is provided, the Veteran's private treating physician is asked to provide the rationale for the opinion expressed in the May 2012 statement, in light of the factors for consideration noted above.  Also, the private physician should address the following: (1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus is a symptom of the bilateral high frequency sensorineural hearing loss? (2) Is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was caused by the bilateral high frequency sensorineural hearing loss?  (3) Is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was aggravated (i.e., permanently worsened beyond its normal progression) by the bilateral high frequency sensorineural hearing loss?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  After completion of the above, obtain an addendum opinion from the same VA examiner who conducted the September 2010 VA audiology report (or if unavailable, from appropriately qualified medical professional).  The claims file must be provided to and be reviewed by the examiner in conjunction with the study in this case.

Specifically, the examiner is asked to provide an opinion addressing the following:  (1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus is a symptom of the bilateral high frequency sensorineural hearing loss? (2) Is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was caused by the bilateral high frequency sensorineural hearing loss?  (3) Is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was aggravated (i.e., permanently worsened beyond its normal progression) by the bilateral high frequency sensorineural hearing loss?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim of service connection for tinnitus readjudicated.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


